                   2:17-cr-20037-JES-JEH # 374                   Page 1 of 11                                                E-FILED
                                                                                                Tuesday, 11 June, 2019 10:28:22 PM
AO 187 (Rev. 7/87) Exhibit and Witness List                                                           Clerk, U.S. District Court, ILCD

                                       UNITED STATES DISTRICT COURT
                                              CENTRAL        DISTRICT OF          ILLINOIS



           UNITED STATES OF AMERICA                                              AMENDED EXHIBIT LIST
                      V.
            BRENDT A. CHRISTENSEN                                                  Case Number:        17-CR-20037

PRESIDING JUDGE                                      PLAINTIFF’S ATTORNEY                     DEFENDANT’S ATTORNEY
                                                                                                 Elisabeth Pollock, Robert Tucker,
                                                      Eugene L. Miller, Bryan D. Freres,
     The Honorable James E. Shadid                                                                George Taseff, Julie Brain, and
                                                            and James B. Nelson
                                                                                                       Matthew Rubenstein
TRIAL DATE (S)                                       COURT REPORTER                           COURTROOM DEPUTY
         June 3, 2019 – July 31, 2019                           Nancy Mersot                                Jeremy Kelly
  PLF.     DEF.    DATE
                              MARKED      ADMITTED                          DESCRIPTION OF EXHIBITS AND WITNESSES
  NO.      NO.    OFFERED

 1A.-
                                                     Photographs of Y.Z.
 1C.

 1D.                                                 Photograph of Y.Z., Y.Z.’s parents, and X.H.

 1E.                                                 Photograph of Y.Z. with parents at train station

 2A.                                                 Champaign-Urbana Map

 2B.                                                 University of Illinois Campus Map


 2C.                                                 Map of Champaign-Urbana Mass Transit District bus routes on
                                                     June 9, 2017


 2D.                                                 Map of area surrounding Goodwin and Clark streets in Urbana,
                                                     Illinois, and route of 2008 Saturn Astra/afternoon of June 9, 2017

                                                     Map of area surrounding Goodwin and Clark streets in Urbana,
 2E.                                                 Illinois, including path of 2008 Saturn Astra claimed by
                                                     defendant

                                                     Map of area surrounding Busey and Stoughton Streets in
 2F.                                                 Urbana, Illinois, and route of 2008 Saturn Astra/morning of
                                                     June 9, 2017

 3A.-                                                Photographs of professor’s office and Y.Z.’s workspace at
 3C.                                                 Turner Hall
      2:17-cr-20037-JES-JEH # 374   Page 2 of 11



                         Compact disk containing assembled video from the Champaign-
4A.                      Urbana Mass Transit District of Y.Z. and/or Saturn Astra on
                         June 9, 2017


4B.                      Still photograph from Exhibit 4A of Y.Z. boarding MTD bus at
                         Orchard Downs at approximately 1:35 p.m. on June 9, 2017

                         Compact disk containing assembled video from the University
5A.                      of Illinois of Y.Z. and/or Saturn Astra on June 9, 2017



5B.                      Still photograph from Exhibit 5A of Y.Z. and Saturn Astra at
                         Clark and Goodwin at approximately 2:04 p.m. on June 9, 2017

                         Zoomed-in photograph from Exhibit 5A of Y.Z. and Saturn
5C.                      Astra at Clark and Goodwin at approximately 2:04 p.m. on June
                         9, 2017

                         Still photograph from Exhibit 5A showing front passenger side
5D.
                         hubcap of Saturn Astra on June 9, 2017

                         AT&T phone records for June of 2017 for 217-648-8796 (Y.Z.’s
6.
                         phone number)


7.                       Photographs of text messages between 217-648-8796 (Y.Z.) and
                         R.S. on June 9, 2017

                         JPMorgan Chase records for checking account ending 9255
8.                       (Y.Z.’s account) for June of 2017


                         University of Illinois Police Department Missing person
9A.
                         bulletin/flyer for Y.Z.

9B.                      FBI kidnapping bulletin for Y.Z.


                         Crimestoppers flyer requesting information related to Y.Z.
9C.


9D.                      Photograph of Kidnapping Billboard


                         Missing Person bulletin distributed at Memorial Walk
9E.
         2:17-cr-20037-JES-JEH # 374   Page 3 of 11



                            Toothbrush of Y.Z. seized from bathroom sink of 2013 S.
 10.                        Orchard, Apt. D, Urbana, Illinois on June 14, 2017 (FBI Lab Item
                            53; UIPD 44661)

11A.                        Diagram of interior of 2013 S. Orchard, Apt. D, Urbana, Illinois


                            Y.Z.’s journal seized from nightstand in bedroom of 2013 S.
11B.
                            Orchard, Apt. D, Urbana, Illinois on June 20, 2017 (ISP 115)

                            Toothbrush of Y.Z. seized from 2013 S. Orchard, Apt. D, Urbana,
11C.
                            Illinois on June 20, 2017 (FBI Lab Item 62; ISP 118)

                            Toothbrush of Y.Z. seized from 2013 S. Orchard, Apt. D, Urbana,
11D.
                            Illinois on June 20, 2017 (FBI Lab Item 71 ISP 110)

 12-1                       Photographs of 2013 S. Orchard, Apt. D, Urbana, Illinois taken
to 12-                      on June 20, 2017
  27.

                            Illinois Secretary of State printout of Saturn Astras registered in
 13.                        Champaign County in June of 2017


 14-1                       Photographs of 2008 Saturn Astra registered to defendant
to 14-
  15.


15A.                        FBI consent to search 2503 W. Springfield, Apt. B2, Champaign,
                            Illinois, signed June 15, 2017

                            Black computer tower (defendant’s) seized from under left side
15B.                        of desk at 2503 W. Springfield, Apt. B2, Champaign, Illinois on
                            June 15, 2017 (FBI Item 1; CART QSI1)

                            Black computer tower (M.Z.’s) seized from under right side of
15C.                        desk at 2503 W. Springfield, Apt. B2, Champaign, Illinois on
                            June 15, 2017 (FBI Item 2; CART QSI6)

                            Black Motorola Moto G cellular telephone seized from desk at
15D.                        2503 W. Springfield, Apt. B2, Champaign, Illinois on June 15,
                            2017 (FBI Item 3; CART QSI2)
         2:17-cr-20037-JES-JEH # 374   Page 4 of 11



                            Mirrored aviator-style sunglasses seized from table at 2503 W.
15E.                        Springfield, Apt. B2, Champaign, Illinois on June 15, 2017 (FBI
                            Item 7)

 16-1                       Photographs of 2503 W. Springfield, Apt. B2, Champaign,
to 16-                      Illinois taken by FBI on June 15, 2017
  15.


17A.                        FBI advice of rights form signed by the defendant on June 15,
                            2017


17B.                        Compact disk containing recorded interview of the defendant at
                            the FBI office on June 15, 2017

17B-
                            Transcript of Exhibit 17B
TR.

18A.                        Overhead photograph (Google Earth) of Stonegate Village, 2503
                            W. Springfield Avenue, Champaign, Illinois on June 15, 2017

18B.                        Diagram of interior of 2503 W. Springfield Avenue, Apt. B2,
                            Champaign, Illinois

                            Swab taken from stain on mattress in master bedroom of 2503
                            W. Springfield Avenue, Apt. B2, Champaign, Illinois on June 15-
                            16, 2017 (FBI Lab Item 31; ISP 13); Swab taken from stain on
                            mattress in master bedroom of 2503 W. Springfield Avenue,
18C.                        Apt. B2, Champaign, Illinois on June 15-16, 2017 (FBI Lab Item
                            32; ISP 13); Swab taken from stain on mattress in master
                            bedroom of 2503 W. Springfield Avenue, Apt. B2, Champaign,
                            Illinois on June 15-16, 2017 (FBI Lab Item 33; ISP 13)


                            Swab taken from stain on baseball bat in master bedroom of
18D.                        2503 W. Springfield Avenue, Apt. B2, Champaign, Illinois on
                            June 15-16, 2017 (FBI Lab Item 40; ISP 15)


                            Baseball bat seized from master bedroom floor of 2503 W.
18E.                        Springfield Avenue, Apt. B2, Champaign, Illinois on June 15-16,
                            2017 (ISP 17)


 19-1                       Photographs of 2503 W. Springfield, Apt. B2, Champaign,
to 19-                      Illinois taken by ISP on June 15-16, 2017
  37.
       2:17-cr-20037-JES-JEH # 374   Page 5 of 11


                          Compact disk containing recording of phone conversation
20.
                          between defendant and T.B. on June 16, 2017

20-
                          Transcript of Exhibit 20
TR.

                          FBI advice of rights form signed by the defendant on June 17,
21A.
                          2017

                          Compact disk containing audio & video of the recorded
21B.
                          interview of the defendant by the FBI on June 17, 2017

21B-
                          Transcript of Exhibit 21B
TR.

                          Compact disk containing recording of meeting between the
22.
                          defendant and T.B. on June 17, 2017

22-
                          Transcript of Exhibit 22
TR.

                          Compact disk containing recording of meeting between the
23.
                          defendant and T.B. on June 19, 2017

23-
                          Transcript of Exhibit 23
TR.

                          Compact disk containing recording of meeting between the
24.
                          defendant and T.B. on June 20, 2017

24-
                          Transcript of Exhibit 24
TR.

                          Compact disk containing recording of meeting between the
25.
                          defendant and T.B. on June 21, 2017

25-
                          Transcript of Exhibit 25
TR.

                          Compact disk containing recording of meeting between the
26.
                          defendant and T.B. on June 22, 2017

26-
                          Transcript of Exhibit 26
TR.

                          Compact disk containing recording of phone call between the
27.
                          defendant and T.B. on June 23, 2017
         2:17-cr-20037-JES-JEH # 374   Page 6 of 11


 27-
                            Transcript of Exhibit 27
 TR.

                            Compact disk containing recording of meeting between the
 28.
                            defendant and T.B. on June 27, 2017

 28-
                            Transcript of Exhibit 28
 TR.
                            Compact disk containing recording (redacted) of meeting
 29.                        between the defendant and T.B. at Memorial Walk on June 29,
                            2017

 29-
                            Transcript (redacted) of Exhibit 29
 TR.

                            Blue Lenovo laptop computer seized from couch of 2503 W.
30A.                        Springfield Avenue, Apt. B2, Champaign, Illinois on June 30,
                            2017 (FBI Item 1; CART QSI1B131)


                            Roll of silver duct tape seized from floor in office of 2503 W.
30B.
                            Springfield Avenue, Apt. B2, Champaign, Illinois on June 30,
                            2017 (FBI Item 17)

 31-1                       Photographs of 2503 W. Springfield, Apt. B2, Champaign,
to 31-                      Illinois taken by FBI Springfield ERT on June 30, 2017
  37.

                            Large carpet square with stain seized from master bedroom of
32A.                        2503 W. Springfield Avenue, Apt. B2, Champaign, Illinois on
                            July 1, 2017 (FBI Lab Item 158; FBI Item 53)

                            Drywall with stain seized from master bedroom of 2503 W.
32B.                        Springfield Avenue, Apt. B2, Champaign, Illinois on July 1, 2017
                            (FBI Lab Item 159; FBI Item 55)

                            Baseboard with stain seized from master bedroom of 2503 W.
32C.                        Springfield Avenue, Apt. B2, Champaign, Illinois on July 1, 2017
                            from Room D (FBI Lab Item 160; FBI Item 55)


                            Tack strip with stain seized from master bedroom of 2503 W.
32D.                        Springfield Avenue, Apt. B2, Champaign, Illinois on July 1, 2017
                            Room D (FBI Lab Item 161; Item 55)
         2:17-cr-20037-JES-JEH # 374   Page 7 of 11



 33-1                       Photographs of 2503 W. Springfield, Apt. B2, Champaign,
to 33-                      Illinois taken by FBI Chicago ERT on July 1, 2017
  46.

                            Summary exhibit prepared by FBI Senior Forensic Examiner
 34.                        William O’Sullivan of user actions on Exhibits 15B, 15D, 15F,
                            and 30B between 2/6/17 and 6/30/17


                            Screen shots of browser tabs seized from Exhibit 15F (CART
 35.                        QSI2) for Akuma689 on Fetlife.com


                            Paper titled “A Critical Analysis of Research Related to the
36A.                        Criminal Mind of Serial Killers,” downloaded on Exhibit 15B-C,
                            on February 6, 2017

                            Article related to decomposition downloaded on Exhibit 15F on
36B.                        February 25, 2017


                            Photograph of image from Exhibit 15F (CART QSI2)
36C.                        downloaded on April 16, 2017 @ 10:13 pm (female bound with
                            duct tape)

                            Photograph of image from Exhibit 15F (CART QSI2)
36D.                        downloaded on April 16, 2017 @ 10:17 pm (bound female)


                            Photograph of image from Exhibit 15F (CART QSI2)
36E.                        downloaded on April 17, 2017 @ 8:05 am (female handcuffed to
                            PVC pipe)


                            Photograph of image from Exhibit 15F (CART QSI2)
36F.                        downloaded on April 17, 2017 @ 8:06 am (chained and gagged
                            female)

                            Amazon.com, Inc. records regarding the defendant and/or 2503
37A.                        W. Springfield Ave., Apt. B2, Champaign, Illinois from March
                            through June of 2017


                            Super Tough Heavyweight Cotton Canvass Duffle Bag – Size
37B.                        Colossal 72” x 22”
       2:17-cr-20037-JES-JEH # 374   Page 8 of 11



                          UPS records regarding the defendant and/or 2503 W.
38.                       Springfield Ave., Apt. B2, Champaign, Illinois from March
                          through June of 2017


38A.                      Summary of Exhibits 37A and 38

39A.                      Fetlife records of Akuma689


39B.                      Summary of Exhibit 39A


40A.                      Google records of brendtchristensen@gmail.com and
                          lovemachine689@gmail.com


40B.                      Summary of Exhibit 40A



41A.                      Reddit records of bacbac



41B.                      Summary of Exhibit 41A



42.                       Photograph of Michelle Christensen gas purchase on June 8,
                          2017

                          Busey Bank records regarding the defendant
43.

                          Summary of Exhibit 43
43A.

                          Compact disk containing Busey Bank ATM video of the
44.
                          defendant dated June 8, 2017 at 11:15 am

45.                       Sprint records for 715-310-9880 (defendant’s cellular telephone)


                          Compact disk containing Schnucks video of the defendant dated
46A.                      June 9, 2017 from 7:49 to 7:51 am

                          Schnucks receipt of the defendant dated June 9, 2017 at 7:51 am
46B.
        2:17-cr-20037-JES-JEH # 374   Page 9 of 11



                           Compact disk containing Schnucks video of the defendant dated
47A.                       June 12, 2017, from 3:14 to 3:21 pm

                           Schnucks receipt of the defendant dated June 12, 2017 (debit
47B.                       card purchase) at 15:20

                           Schnucks receipt of the defendant dated June 12, 2017 (cash
47C.                       purchase) at 3:21 pm

                           Compact disk containing Walmart video of the defendant dated
48A.                       June 11, 2017

                           Walmart receipt of the defendant dated June 11, 2017 at 11:58 am
48B.


                           Google records regarding Y.Z.’s account
49A.


50.                        Compact disk containing video from MLK Elementary School,
                           Urbana, Illinois of Saturn Astra on June 9, 2017


51A.                       FBI FD-472, agreement to record conversations, executed by T.B.
                           on June 16, 2017

51-1
 to                        Text messages between the defendant and T.B. from March
51-3.                      through June of 2017

                           Compact disk containing Macon County Jail calls of the
52A.                       defendant on July 2, 2017 at 4:14 pm and 6:22 pm



                           Compact disk containing Macon County Jail call of the
52B.                       defendant on July 4, 2017 at 4:03 pm


                           Compact disk containing Macon County Jail calls of the
52C.                       defendant on July 22 at 3:01 pm, July 25 at 10:55 am, and July 28
                           at 4:26 pm


                           Maintenance request for 2503 W. Springfield, Apt. B2,
53.
                           Champaign, Illinois created on June 13, 2017 at 3:22 pm
         2:17-cr-20037-JES-JEH # 374   Page 10 of 11


                            Compact disk containing recording of the defendant’s interview
 54.
                            at the University of Illinois Counseling Center on March 21, 2017

                            Summary exhibit prepared by FBI Special Agent Greg Catey
55A.                        regarding cellular records analysis report of telephone numbers
                            715-310-9880 (defendant) and 217-648-8796 (Y.Z.) on June 9, 2017


55B.                        Photograph of AT&T tower in Champaign, Illinois

 56-1                       Photographs of items contained in safety deposit box #93
to 56-                      (defendant’s) at Busey Bank, Champaign, Illinois on June 20,
  13.                       2017


56A.                        Brendt Christensen’s Passport



 57.                        Photographic line-up viewed by E.H. on June 14, 2017


 58.                        Book “American Psycho” defendant gave to T.B.


 59.                        Summary timeline of key events from February 6, 2017 to July 4,
                            2017

                            Compact disk containing video from WCIA of defendant and
60A.                        T.B. at Memorial Walk on June 29, 2017


60B.-                       Photographs/images of defendant at Memorial Walk on June 29,
60L.                        2017

                            Compact Disk containing video from 501 E. University,
 61.                        Champaign, Illinois, on June 9, 2017
             2:17-cr-20037-JES-JEH # 374         Page 11 of 11


                                    CERTIFICATE OF SERVICE

      I hereby certify that on June 11, 2019, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system which will send notification of such filing to counsel of record.

                                                        /s/ James B. Nelson
                                                        James B. Nelson
                                                        Trial Attorney
                                                        Capital Case Section
                                                        United States Department of Justice
                                                        1331 F. Street NW, Room 625
                                                        Washington, DC 20004
                                                        Tel: (202) 598-2872
                                                        james.nelson@usdoj.gov
